DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s arguments, see reply, filed 4/20/2022, with respect to the restriction requirement have been fully considered and are persuasive.  The restriction requirement has  been withdrawn in view of amended claim 1. It is further noted that the method claim of claim 11, which required all the particulars of claim 1, naturally makes a contribution over the prior art since claim 1 makes a contribution of the prior art.
 
Allowable Subject Matter
Claims 1-2 and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show “wherein the gravity-assisted heat pipe comprises an outer pipe and an inner pipe, a space between the outer pipe and the inner pipe is divided to form a ladder structure; the ladder structure comprises a plurality of division plates and a plurality of liquid-level control tubes, wherein the plurality of division plates and the plurality of liquid-level control tubes are provided in the space between the outer pipe and the inner pipe, wherein the plurality of division plates are sequentially arranged in a vertical direction where the gravity-assisted heat pipe contacts a high-temperature rock and are configured to divide the space between the outer pipe and the inner pipe into a plurality of sections, each two adjacent sections are communicated via one of the liquid-level control tubes, and the topmost section is communicated with a return pipe; the liquid-level control tubes are hollow pipes fixed in the division plates, and are configured to allow a liquid working medium to flow to a lower section through the liquid-level control tube when a liquid level in one of the sections is higher than the liquid-level control tube so as to maintain the liquid level in the section below a certain level; and the plurality of gas holes are provided on a surface of the inner pipe at an area between a top of each of the liquid-level control tubes and the division plate above the liquid-level control tube”.

CN 107144035 A teach a ladder-structural gravity-assisted-heat-pipe geothermal energy recovery system without liquid-accumulation effect, comprising a gravity-assisted heat pipe (1), a condenser (3), and a liquid tank (12),  wherein the gravity-assisted heat pipe is disposed underground and the condenser  and the liquid tank are disposed aboveground (fig 1); wherein the gravity-assisted heat pipe comprises an outer pipe  and an inner pipe (fig 1), a space between the outer pipe and the inner pipe is divided to form a ladder structure (15); where the gravity-assisted heat pipe contacts a high-temperature rock (figs).
SU 1553817 A teach the ladder structure, comprises a plurality of division plates and a and a plurality of gas holes (fig), wherein the plurality of division plates and the plurality of liquid-level control tubes are provided in the space between the outer pipe and the inner pipe , wherein the plurality of division plates  are sequentially arranged in a vertical direction (fig) and are configured to divide the space between the outer pipe and the inner pipe into a plurality of sections, 


each two adjacent sections are communicated via one of the liquid-level control tubes , and the topmost section is communicated with a return pipe ; the liquid-level control tubes are hollow pipes fixed in the division plates, and are configured to allow a liquid working medium to flow to a lower section through the liquid-level control tube when a liquid level in one of the sections is higher than the liquid-level control tube so as to maintain the liquid level in the section below a certain level (fig).
US 3880236 A teach control tubes.


However the configuration is different and patentably distinct from the wherein the gravity-assisted heat pipe comprises an outer pipe and an inner pipe, a space between the outer pipe and the inner pipe is divided to form a ladder structure; the ladder structure comprises a plurality of division plates and a plurality of liquid-level control tubes, wherein the plurality of division plates and the plurality of liquid-level control tubes are provided in the space between the outer pipe and the inner pipe, wherein the plurality of division plates are sequentially arranged in a vertical direction where the gravity-assisted heat pipe contacts a high-temperature rock and are configured to divide the space between the outer pipe and the inner pipe into a plurality of sections, each two adjacent sections are communicated via one of the liquid-level control tubes, and the topmost section is communicated with a return pipe; the liquid-level control tubes are hollow pipes fixed in the division plates, and are configured to allow a liquid working medium to flow to a lower section through the liquid-level control tube when a liquid level in one of the sections is higher than the liquid-level control tube so as to maintain the liquid level in the section below a certain level; and the plurality of gas holes are provided on a surface of the inner pipe at an area between a top of each of the liquid-level control tubes and the division plate above the liquid-level control tube.
The prior art fails to neither anticipate nor render obvious the applicants’ invention.  Thus the applicants’ invention is novel and non-obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210396430 A1, US20200025419A1, US 20150300327 A1, US 20150292774 A1, WO 2022022750 A1, US 20180320897 A1, US 3884293 A, US 20150021924 A1, US 20150013370 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/Examiner, Art Unit 3763